DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/8/2022 has been entered. Claims 1-2, and 4-22 remain pending in the application. Claim 23 is new.
Applicants amendments to the specification have overcome the objections previously set forth in the Non-final Office Action mailed 3/15/2022.
Applicants amendments to the claims have failed to overcome all of the objections previously set forth in the Non-final Office Action mailed 3/15/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 8/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no 10471189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:   
Line 2-3 recites “a medical tube”. As antecedent basis has already been provided for the medical tube in claim 1, which claim 8 depends on, Examiner suggests replacing “a medical tube” in claim 8 with “the medical tube”. 
Claim 19, objected to because of the following informalities:  
Line 2 recites “automatically control operation of the drive mechanism”. Examiner suggests replacing “automatically control operation of the drive mechanism” with “automatically control the operation of the drive mechanism” as an operation of the drive mechanism has already been introduced in claim 1, line 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) further in view of Boyle (U.S. PG publication 20090264833). 
In regard to claim 1,
Majeed discloses a medical device (see figures 7-11, item 110) for clearing obstructions from a medical tube (paragraph [0120]), the medical device comprising:
an enclosure (see figure 10, item 118 and 154: wherein the enclosure is defined by the housing 118 and handle 154) defining (i) an interior (see figure 10) and having a discrete spool chamber (spool chamber formed by housing 118 which houses spool 126) isolated from a remainder of the interior (see figure 10 wherein the spool chamber is isolated from the rest of the enclosure), (ii) an exterior (see figure 10), and (iii) an opening (figure 10, item 142) for providing access to the interior (see figure 10); 
a drive mechanism (figure 10, item 146, 164A, 164B, 166, 174, 182, 184, and 186); 
a rotatable spool (figure 10, item 126) located within the discrete spool chamber (see figure 10); 
a control system (control circuitry/unit described in paragraph [0112]-[0114] and [0121]-[0122]) configured to automatically control operation of the drive mechanism (paragraph [0112]-[0114], and [0121]-[0122]); and 
an elongated guide member (figure 8 and 10, item 114) at least partially wound on the rotatable spool (see figure 10 which shows item 114 at least partially wound on the rotatable spool 126); 
the drive mechanism being configured to (i) advance the elongated guide member out of the enclosure through the opening (paragraph [0121]) and (ii) withdraw the elongated guide member into the enclosure through the opening (paragraph [0122]).
Majeed fails to disclose an interior comprising a sterile field. As a result Majeed also fails to disclose the drive mechanism being configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field.
Boyle teaches an interior (see interior of item 20 in figure 7) comprising a sterile field (paragraph [0038]), the drive mechanism (figure 7, item 30) being configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field (see paragraph [0003] and [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Majeed to include an interior comprising a sterile field, as taught by Boyle, therefore resulting in the drive mechanism being configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field for the purpose of maintaining a sterile environment and to not introduce new contaminants into the medical tube (paragraph [0003] of Boyle). Examiner notes the device of Majeed is to be used to clean a medical tube such as an endoscope and therefore modifying the medical device of Majeed to have an interior that comprises a sterile field would limit the introduction of new containments into the medical tube.
In regard to claim 4,
Majeed in view of Boyle teaches the medical device of claim 1, wherein the elongated guide member is coupled to the spool such that rotation of the spool accommodates the elongated guide member to wind or unwind about the spool as the elongated guide member is withdrawn or advanced, respectively, into or out from said enclosure through said opening (paragraph [0121]-[0122] of Majeed).
In regard to claim 5,
Majeed in view of Boyle teaches the medical device of claim 4, wherein the drive mechanism further comprises a drive shaft (figure 11, item 146 and 148 of Majeed) extending through a drive shaft opening (see figure 9, item 170 and paragraph [0108] of Majeed) of the enclosure and being coaxial with the spool (see figure 10 of Majeed), wherein rotation of the drive shaft is configured to cause the rotation of the spool (paragraph [0116] of Majeed).
In regard to claim 11,
Majeed in view of Boyle teaches the medical device of claim 1, further comprising a clearance member (figure 8, item 14B of Majeed) coupled to a distal end of the elongated guide member (see figure 8 of Majeed).
In regard to claim 21,
Majeed in view of Boyle teaches the medical device of claim 5, wherein the drive mechanism further comprises a motor (figure 10, item 174 of Majeed) configured to selectively rotate the drive shaft and the spool (paragraph [0116] of Majeed).
In regard to claim 22,
Majeed in view of Boyle teaches the medical device of claim 5, wherein the drive mechanism further comprises a rotatable knob (figure 10, item 182 of Majeed) configured to rotate the drive shaft and the spool (paragraph [0116] of Majeed).
In regard to claim 23,
Majeed in view of Boyle teaches the medical device of claim 1, said opening being aligned so that said elongate guide member follows a substantially tangential path relative to the spool, from said spool out of the enclosure via said opening (see figure 10 of Majeed).
Claims 6-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Moberg (U.S. PG publication 20060184154).
In regard to claim 6,
Majeed in view of Boyle teaches the medical device of claim 5.
Majeed in view of Boyle fails to disclose further comprising a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure through the drive shaft opening.
Moberg teaches a seal member (item 409) configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure through the drive shaft opening (paragraph [0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft opening of Majeed in view of Boyle to include an o-ring therefore resulting in a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure through the drive shaft opening, as taught by Moberg, for the purpose of preventing fluid and other contaminates from entering the drive system (paragraph [0074] of Moberg).
In regard to claim 7,
Majeed in view of Boyle in view of Moberg teaches the medical device of claim 6, wherein the seal member comprises an O-ring or a wiper gasket and provides a seal between the drive shaft and the drive shaft opening (o-ring; see analysis of claim 6 above).
In regard to claim 20,
Majeed in view of Boyle teaches the medical device of claim 1, further comprising a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure.
Moberg teaches a seal member (item 409) configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure (paragraph [0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft opening of Majeed in view of Boyle to include an o-ring therefore resulting in a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure, as taught by Moberg, for the purpose of preventing fluid and other contaminates from entering the drive system (paragraph [0074] of Moberg).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Pembroke (U.S. Patent no 4546519). 
In regard to claim 9,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose further comprising a drainage tube connector that is coupled to the enclosure and removably coupleable to a drainage tube.
Pembroke teaches a drainage tube connector (figure 1, item 8) that is coupled to the enclosure (see figure 1) and removably coupleable to a drainage tube (column 2, line 62-64 and column 1, line 46-49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the spool of Majeed in view of Boyle and to include a drainage tube connector that is coupled to the enclosure and removably coupleable to a drainage tube and vacuum source for the purpose of collecting dislodged debris (column 1, line 13-15 and column 1, line 46-49 of Pembroke). 
In regard to claim 10,
Majeed in view of Boyle in view of Pembroke teaches the medical device of claim 9, wherein a vacuum source is coupled to the drainage tube to provide a vacuum to draw fluid into the drainage tube (see analysis of claim 9 above and column 1, line 46-49 of Pembroke).
Claims 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Mulvihill (U.S. PG publication 20130237930).
In regard to claim 12,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose wherein the control system comprises a sensor configured to detect an operating parameter.
Mulvihill teaches wherein the control system (electronics system 63 which includes a sensor; paragraph [0162]-[0164]) comprises a sensor configured to detect an operating parameter (paragraph [0163]-[0164]; Examiner notes the sensor enables the microprocessor 71 to determine the status of the clearing process, such as initial contact with blockage, passage therethrough, etc. which would enable the degree of translation of the elongated guide member 26 to be known i.e. if the elongated member has translated to contact a blockage).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Majeed in view of Boyle to include a sensor configured to detect an operating parameter, as taught by Mulvihill, for the purpose of accomplishing closed loop motor control as well as detecting changes in the clearing process (paragraph [0163] of Mulvihill).
In regard to claim 13,
Majeed in view of Boyle in view of Mulvihill teaches the medical device of claim 12, wherein the operating parameter is a degree of translation of the elongated guide member (see analysis of claim 12 above wherein the operating parameter is a degree of translation of the elongated guide member).
In regard to claim 18,
Majeed in view of Boyle in view of Mulvihill teaches the medical device of claim 12.
Majeed in view of Boyle fails to disclose further comprising an alarm configured to activate based on the operating parameter detected by the sensor.
Mulvihill teaches comprising an alarm (audio indicator; paragraph [0164]) configured to activate based on the operating parameter detected by the sensor (paragraph [0164]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Majeed in view of Boyle to include an alarm configured to activate based on the operating parameter detected by the sensor, as taught by Mulvihill, for the purpose of indicating the clearing status to the user (paragraph [0164] of Mulvihill).
In regard to claim 19,
Majeed in view of Boyle in view of Mulvihill teaches the medical device of claim 12, wherein the control system is further configured to automatically control operation of the drive mechanism based on the operating parameter detected by the sensor (paragraph [0163] of Mulvihill wherein closed loop motor control is accomplished due to the presence of the sensor).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Hochman (U.S. PG publication 20050004514).
In regard to claim 12,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose wherein the control system comprises a sensor configured to detect an operating parameter.
Hochman teaches wherein the control system (figure 1, item 18 and 54) comprises a sensor (figure 1, item 54; paragraph [0046]) configured to detect an operating parameter (size of tubing 14; paragraph [0046]; Examiner notes tubing 14 is construed as a medical tube).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Majeed in view of Boyle to include a sensor configured to detect an operating parameter, as taught by Hochman, for the purpose of indicating if pressure is present (paragraph [0046] of Hochman).
In regard to claim 14,
Majeed in view of Boyle in view of Hochman teaches the medical device of claim 12, wherein the operating parameter is a length of the medical tube (see analysis of claim 12 above wherein the operating parameter is a length of the medical tube. Examiner notes the medical tube is not positively required by the claim).
Claims 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Adahan (U.S. PG publication 20090030402).
In regard to claim 12,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose wherein the control system comprises a sensor configured to detect an operating parameter.
Adahan teaches wherein the control system (control block and torque sensor; see paragraph [0101] and [0103]) comprises a sensor (torque sensor; paragraph [0103]) configured to detect an operating parameter (torque of motor; paragraph [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Majeed in view of Boyle to include a sensor configured to detect an operating parameter, as taught by Adahan, for the purpose of ensuring the motor speed does not drop below a predetermined value (paragraph [0103] of Adahan).
In regard to claim 15,
Majeed in view of Boyle in view of Adahan teaches the medical device of claim 12, wherein the operating parameter is a torque in the drive mechanism (see analysis of claim 12 above wherein the operating parameter is a torque in the drive mechanism).
In regard to claim 18,
Majeed in view of Boyle in view of Adahan teaches the medical device of claim 12.
Majeed in view of Boyle fails to disclose further comprising an alarm configured to activate based on the operating parameter detected by the sensor.
Adahan teaches further comprising an alarm configured to activate based on the operating parameter detected by the sensor (paragraph [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Majeed in view of Boyle to include further comprising an alarm configured to activate based on the operating parameter detected by the sensor, as taught by Adahan, for the purpose of alerting the user that the torque level is below a predetermined value (paragraph [0103] of Adahan).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Peatfield (U.S. PG publication 20140323906).
In regard to claim 12,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose wherein the control system comprises a sensor configured to detect an operating parameter.
Peatfield teaches wherein the control system (computer program and pressure sensor; paragraph [0007]-[0008]) comprises a sensor (pressure sensor; paragraph [0008]) configured to detect an operating parameter (pressure in tube 109; paragraph [0008]; Examiner notes tube 109 is construed as a medical tube).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Majeed in view of Boyle to include the control system comprising a sensor configured to detect an operating parameter, as taught by Peatfield, for the purpose of determining a patient parameter associated with the drain tube (paragraph [0007] of Peatfield).
In regard to claim 16,
Majeed in view of Boyle in view of Peatfield teaches the medical device of claim 12, wherein the operating parameter is a pressure in the medical tube (see analysis of claim 12 above wherein the operating parameter is a pressure in the medical tube; Examiner notes the medical tube is not positively required by the claims).
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Majeed (U.S. PG publication 20120285485) in view of Boyle (U.S. PG publication 20090264833) further in view of Willard (U.S. Patent no 5536242).
In regard to claim 12,
Majeed in view of Boyle teaches the medical device of claim 1.
Majeed in view of Boyle fails to disclose wherein the control system comprises a sensor configured to detect an operating parameter.
Willard teaches wherein the control system (figure 1B, item 16 and 20) comprises a sensor (figure 1, item 20) configured to detect an operating parameter (column 10, line 34-37: pressure at proximal end of extraction lumen; Examiner notes the extraction tube is construed as a drainage tube).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Majeed in view of Boyle to include the control system comprising a sensor configured to detect an operating parameter, as taught by Willard, for the purpose of detecting a clogged extraction lumen (column 10, line 48-52 of Willard).
In regard to claim 17,
Majeed in view of Boyle in view of Willard teaches the medical device of claim 12, wherein the operating parameter is a pressure in a drainage tube that is coupled to the enclosure (see analysis of claim 12 above; Examiner notes the drainage tube is not positively required by the claims). 
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the claim objections and the double patenting rejection as detailed above in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 2,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention the medical device of claim 1 comprising the interior further comprising a discrete conduit in communication with and extending substantially tangentially of said spool chamber in combination with the interior comprising a sterile field as required in claim 1. 
Boyle (U.S. PG publication 20090264833) discloses a medical device (see figure 7) comprising an enclosure (figure 7, item 20) defining an interior comprising a sterile field (see paragraph [0026]), a drive mechanism (figure 7, item 30), a rotatable spool (figure 7, item 31) control system (mechanism to automatically actuate actuator 30 as disclosed in paragraph [0065]) and elongated guide member (figure 7, item 16). Majeed (U.S. PG publication 20120285485) discloses a medical device (see figures 7-11, item 110) comprising an enclosure (see figure 10, item 118 and 154: wherein the enclosure is defined by the housing 118 and handle 154) defining (i) an interior (see figure 10) and having a discrete spool chamber (spool chamber formed by housing 118 which houses spool 126), a drive mechanism (figure 10, item 146, 164A, 164B, 166, 174, 182, 184, and 186); a rotatable spool (figure 10, item 126), a control system (control circuitry/unit described in paragraph [0112]-[0114] and [0121]-[0122]) and an elongated guide member (figure 8 and 10, item 114). Neither Boyle or Majeed discloses the interior further comprising a discrete conduit in communication with and extending substantially tangentially of said spool chamber. Additionally no motivation is present to modify Boyle or Majeed to have the interior further comprising a discrete conduit in communication with and extending substantially tangentially of said spool chamber. Pembroke (U.S. Patent 4546519) teaches a spool chamber (figure 1, item 2) and a discrete conduit (figure 1, item 5) in communication with and extending substantially tangentially of said pool chamber. However the interior of Pembroke does not comprise a sterile field. No motivation is present to modify the interior to be sterile due to the fact that Pembroke is used to clean smoke tubes rather than a tube that would require a sterile environment. 
Dependent claim 8 would be allowable by virtue of being dependent upon claim 2.

Response to Arguments
Applicant’s arguments, see page 7, filed 8/8/2022 with respect to the claim objection in claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 
Applicant's arguments filed 8/8/2022 in regard to the claim objection of claim 8 have been fully considered but they are not persuasive. Applicant argues that “the medial tube” recited in claim 1 is not actually recited as a limitation of the claim. Applicant argues claim 8 is the first introduction of a medical tube as part of the combination. This argument is not found to be persuasive. Although the medical tube of claim 1 is not positively recited, the recitation in claim 1 still provides antecedent basis as the medical tube intended to be used in claim 1 based on the disclosure is the same medical tube that is positively recited in claim 8. Claim 1 is the intended use of the medical tube, while claim 8 further states that the same medical tube (based on the disclosure) of claim 1 is positively required. As the medical tube of claim 8 is the same medical tube that is introduced in claim 1 based on the disclosure, claim 8 should state “the medical tube”. No arguments have been provided to claim 19 which was not amended to addresses the objection of “automatically control operation of the drive mechanism”. Accordingly, this objection still remains. 
Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783